June 25, 2015 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI 53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated March 26, 2013 regarding the sale of shares of Class A, Class C and Class Y shares of the Aurora Horizons Fund, a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts or within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C.
